Citation Nr: 1523238	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral heel condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a videoconference hearing before the undersigned Veteran's Law Judge in April 2015.  A transcript of the hearing is contained in the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The Veteran underwent a VA examination regarding his claimed heel conditions in September 2012.  The examiner ultimately provided a negative opinion based in part on the fact that there was "no continuity of treatment since the time of injury until [the] present time."

Subsequent to the examination, the Veteran submitted additional evidence, including a statement from his mother indicating that the Veteran had complained about foot pain since he discharged from service as well a private examination report which concluded that it was certainly possible that the Veteran's active duty service could cause bilateral heel contusions, fat pad damage, and chronic heel pain.  

The claims file was sent back to the September 2012 examiner for additional comment on the private report.  She was asked to first confirm or deny if the Veteran had a diagnosed heel condition and then to opine whether the condition was related to service.  In her May 2014 response, the examiner indicated that she reviewed the new evidence, that the Veteran only had bilateral heel contusions, and that these contusions were less likely than not related to an incident on active duty.  She did not specifically address the private examination report findings or any of the lay statements contained in the record.

Because the examiner did not discuss this new evidence in the rationale for her opinion, it is inadequate.  The claim must be remanded so she can provide another addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file back to the VA examiner who provided the September 2012 exam and May 2014 addendum for another addendum opinion.  

The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.

The examiner is asked to opine whether it is at least likely as not that the Veteran's current bilateral heel conditions were caused by his active duty service.  

The examiner must consider and comment on the following:

* The October 1990 record detailing bilateral heel contusions after he fell 45 feet from a hill.   
* The Veteran's competent lay statements concerning self-treating the condition until 1996, at which point he sought treatment at the Hartford Hospital.  He reported he attempted to retrieve these records but was told they were destroyed.  
* The Veteran's mother competent report that the Veteran's feet have been troubling him ever since he returned from active duty service.  
* The findings of the December 2012 private examination from the Orthopedic Associates of Hartford, which concluded that it was possible that the Veteran's heel conditions could be related to his fall in service.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.

2. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




